In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00131-CR
        ______________________________


     MICHAEL CHARLES FULLER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 18771




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Michael Charles Fuller appeals from his convictions by a jury of indecency with a child by

contact (count one), indecency with a child by exposure (count two), and sexual assault of a child

(count three). See TEX . PENAL CODE ANN . § 21.11 (Vernon 2003), § 22.011 (Vernon Supp. 2008).

The jury assessed his punishment at fifteen years' imprisonment on count one, five years'

imprisonment on count two (to run consecutive to the sentence in count one), and fifteen years'

imprisonment on count three (to run concurrently with the sentences in counts one and two). Fuller

was represented by appointed counsel at trial and on appeal. Fuller's attorney has filed a brief in

which he concludes that the appeal is frivolous and without merit, after a review of the record and

the related law.

       Counsel states that he has studied the record and finds no error preserved for appeal that

could be successfully argued. The brief contains a professional evaluation of the record and

advances nine arguable grounds for review. This meets the requirements of Anders v. California,

386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State,

573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Fuller on January 15, 2009, informing Fuller of his right

to examine the entire appellate record and to file a pro se response. Counsel simultaneously filed

a motion with this Court seeking to withdraw as counsel in this appeal. Fuller filed his response on

May 13, 2009.



                                                 2
       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

       We affirm the judgment of the trial court.1




                                               Jack Carter
                                               Justice

Date Submitted:        June 3, 2009
Date Decided:          June 4, 2009

Do Not Publish




       1
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Fuller in this case. No substitute
counsel will be appointed. Should Fuller wish to seek further review of this case by the Texas Court
of Criminal Appeals, Fuller must either retain an attorney to file a petition for discretionary review
or Fuller must file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                  3